Title: To John Adams from John Quincy Adams, 31 March 1817
From: Adams, John Quincy
To: Adams, John



N. 57.
My dear Sir.
London 31. March 1817.


As the Season of business and of gaity in London, advances, we have found from the experience of the last year, a sort of necessity to be for some time nearer its centre than our residence at Little-Boston; and as a mezzo termine between a complete removal, and an inflexible adherence to the country, we have taken Apartments in Town by the week without altogether abandoning our rural retreat—We have been for the last three weeks chiefly in town, where continuing my long established practice of walking several miles every day, I have been able to range over the Streets, and to ransack the Booksellers Shops, and the Stalls for Books—In the course of these execursions, I have found some of those for which you had given orders, and which while I had a less immediate and daily access to the town, I had not been able to procure. I shall send you a large package containing Beausobre and L’Enfants Translation of the New Testament, with the Commentary. 3 Volumes Quarto. Dupuis Origine de toutes les Religions. 12 Volumes 8vo. and one thin 4to. Volume of Plates; and a Collection which the bookseller assured me was complete of Farmer’s Tracts, in four Volumes—for the whole of which I paid eight Pounds—Balthasar Bekker, and his World bewitched still escapes my researches, but I shall continue to be upon the lookout—I regret that it is impossible for me to cast even a transient glance over the contents of these Books, though by a moment’s inspection of one of the Plates of Dupuis, I find he is upon the Astronomical track of Count de Gebelin, and by the Dedication to his wife, I perceive that his extraordinary affection for her, was founded upon her extravagant and unqualified admiration of Voltaire—With both of those Gentlemen I have some acquaintance and consider them as very amusing Novelists, Romancers, and Poets; but as historians of little or nothing else than fiction. Voltaire’s Essai sur les Moeurs, written for and addressed to a philosophical Lady, is one of the most disgustingly obscene books that I ever had the misfortune of reading—worse if possible, than his Pucelle, and quite as bad as Piron’s abominable Ode, for which the same Maitre Arouet intrigued Piron’s exclusion from the French Academy—As an attack upon the Jewish and Christian religions it appears to me beneath contempt—Voltaire was a Janus with two faces; one of which was as beautiful as the Apollo; and the other as Rank a Satyr, as ever gloated from the pencil of Rubens. If the Citoyenne Dupuis had any delicacy of taste, I think she ought either to have been unacquainted with this latter face, or at least to have confined her admiration to the other—Mr Count de Gebelin’s astronomical mythology is as ingenious and as learned as many other systems which have no foundation in truth, and quite upon a level with the Craniology of Drs: Gall and Spurzheim—But as I never believed that the whole religion of the Greeks was a mere allegory to represent the movements of the Sun, and the changes of the Seasons, I am still less disposed to believe it of the System of Christianity; and it would be labour lost in me to read the twelve volumes of Dupuis, if the great conclusion to be drawn from them is that the New Testament is to be regarded as a mere collection of Poor Richard’s Almanacks.
To mingle a little amusable matter with these grave and solemn disquisitions I send you a couple of drolleries that have just started from the press, and are now administering food for the public Curiosity—One is a short summary of the life and reign of Napoleon, purporting to have been written by himself, though generally believed here to be spurious—It as many internal marks both of authenticity and of imposture; and if not written by himself is at least the composition of some person who understands his character and has the art of assuming his Style—I incline to think it genuine—Several of the servants who accompanied him to St. Helena, have lately left him, and arrived in this Country—among them one was in some degree a confidential person. He has published a Letter from Montholon, to Sir Hudson Lowe, the present Governor of St. Helena, remonstrating against the ill treatment experienced by the ex-emperor, and an additional narrative of his own: which represents that ill treatment as extending to the denial of the necessaries of life—Lord Hollard made a motion in the House of Peers, for the production of Papers to shew whether these complaints were well or ill founded—The Ministers admitted and undertook to justify some of the alledged facts, and contradicted others; but refused to produce the papers—It is remarkable, though perhaps according to the ordinary workings of human Nature, and human Passions, that the enemies of this man grew more inveterate against him, and his partizans more enthusiastic in his favour, as the term of his captivity lengthens; and as the prospect of its being perpetual acquires probability. Chained to his Rock, he is at this moment more dreaded and detested, and at the same time more admired and beloved than when he was at the summit of his Power.
The other enclosed pamphlet is by the Poet Laureate, Southey—It is a bundle of combustibles, of materials the most worthless—mere stubble, fit for nothing but to kindle a blaze, without substance enough in itself to burn longer than time enough to light up other inflammable matter—But the piquant of the matter is, that the same Southey is the author of an Article in the last number of the Quarterly Review, in which he inveighs against the Reformers, with the Spirit of a grand inquisiter, and calls upon the Government to put them down by halters and hurdles—It was notorious that Southey had begun his career as a furious Jacobin; but even then he had not been able to find a publisher for his Wat Tyler—He had given a copy of it to a Clergyman named Winterbotham, who was in prison for Seditious writings, and it had lain perdue from that time until after the publication of the Article urging political persecution in the Quarterly Review—Winterbotham has been sometime dead and after his decease, the Manuscript of Wat Tyler fell into the hands of a Bookseller, who sent it forth as a Ghost to haunt Southey for his political prostitution and apostasy—It has answered its purpose so well in this respect, that Southey applied for an injunction from the Lord Chancellor to Suppress his own book—And the Lord Chancellor refuses the injunction, because the Book is of so atrocious a character that no action for the property of it could be maintained at Law—And so Southey, the very tool employed to stimulate literary political prosecutions, stands the avowed author and publisher of the most incendiary book upon which the Crown Officers could fasten their fangs—’Tis sport, to see the "Engineer hoist with his own petard."
As Southey has become one of the most useful, because one of the basest literary Scavengers of the party in power, they cannot prosecute him for Wat Tyler; nor with their hands thus tied can they with any remnant of decency prosecute any other person for the publication of it now—And while they are thus forced to let that book pass unnoticed, and circulate among the people, it compels them to pass over many other publications, which they would most willingly prosecute, but which are harmless in comparison with it—Yet as they are not overburthened with delicacy, and as with the aid of their new laws they are sufficiently sure both of their judges and juries they have commenced already their prosecutions for libels, and probably would very soon have laid hold of Cobbett had he not shrank from the crises, and taken his departure for America—They have thus succeeded in driving him off the ground, and have broken up in him the main pillar of Parliamentary Reform—They have also probably succeeded in silencing the itinerant Orator of the same cause, Hunt—and by rejecting all printed Petitions they have disqualified the third great member of the reforming triumvirate, Major Cartwright—Lord Cochrane also appears to have found it expedient to seek another field for his active energy, and is going upon some project not fully disclosed to South America—The Parliamentary Campaign hitherto has been consumed in one laborious effort to suppress the Reformers and their Projects—Both parties in Parliament have substantially joined in this effort, and they have bound the People hand and foot so that apparently they will be unable to move. They have adjourned for a fortnight over the Easter Holidays, and at the last moment, the Opposition members started up and said that as they had done as yet nothing but coerce the People, they hoped the Ministers would in the recess do something to relieve the People—What the Ministers could do in the recess, of such high importance, they did not explain—It is very obvious to all the world that during a recess of fourteen days, the Ministers can do little or nothing to remedy evils for which the tried wisdom of Parliament has effected nothing in as many months—but now the Reformers are down, I suppose the whigs are planning to stand forth again as the champions of the People.
We have accounts from New-York down to the third of March, but I have none from you, or my dear Mother later than the early part of January. We hear that you have had a winter unusually severe—Here it has been exactly the reverse—without exception the mildest winter—that I ever experienced any where—no one instance of Snow to cover the ground for two days, and scarcely frost enough to harden the surface of a mud puddle. We had flowers in blossom in our Garden in January.
With my dutiful remembrance to my dear Mother I remain faithfully yours


A.




